                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                 )
                                          )
                    Plaintiff,            )                 4:06CR3145
                                          )
             V.                           )
                                          )
O’DARI ZANDAGHE WILEY,                    )                   ORDER
                                          )
                    Defendants.           )
                                          )


        IT IS ORDERED that The defendant's unopposed motion to continue deadline
(filing no. 150 ) is granted. The defendant, through counsel, has until January 6, 2020,
to file a motion for relief and supporting brief concerning the revised 2019 First Step
Act retroactive sentencing worksheet (filing no. 144 ). The government shall have
until February 6, 2020, to submit a brief in response. When the briefing is complete,
I will consider the matter under submission. I will order oral argument if I think
necessary or either party requests it. The Clerk shall mail a copy of this order to the
defendant as to O'Dari Zandaghe Wiley.


      DATED this 2nd day of December, 2019.

                                        BY THE COURT:


                                        Senior United States District Judge
